Citation Nr: 0325908	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  02-15 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for rheumatic heart 
disease.  

2.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft, with 
hyperlipidemia, to include as secondary to service-connected 
rheumatic heart disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
October 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In November 2002 the veteran presented testimony at a hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
appellant's claims.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the RO has not provided the veteran 
with the notice required under the VCAA.  Moreover, it has 
not undertaken appropriate development to obtain all 
available evidence pertinent to the veteran's claims, nor has 
it afforded the veteran a VA examination to determine the 
etiology of his coronary artery disease.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a).  It should 
also inform him that any evidence and 
information submitted in response to the 
letter must be received by the RO within 
one year of the date of the RO's letter 
and that he should inform the RO if he 
desires to waive the one-year period for 
response.

2.  The RO should undertake appropriate 
steps to obtain copies of any pertinent 
evidence and information identified, but 
not provided by the veteran.  The 
evidence provided by the veteran or 
obtained by the RO should include copies 
of any records pertaining to treatment of 
the veteran by Dr. Devineni since April 
2001.  In any event, the RO should 
attempt to obtain  any outstanding 
records from the Loma Linda and West Los 
Angeles VA Medical Centers.

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

4.  When all indicated record development 
has been completed, the veteran should be 
scheduled for an examination to determine 
the nature and extent of all impairment 
from the veteran's rheumatic heart 
disease, and the extent and etiology of 
the veteran's coronary artery disease 
with hyperlipidemia.  The examination 
should be performed by a cardiologist 
other than the physician who performed 
the November 2001 examination of the 
veteran.  The claims folders must be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed.  The RO should ensure that 
all information required for rating 
purposes is provided in the examination 
report.  To the extent possible the 
examiner should distinguish the 
manifestations of the veteran's rheumatic 
heart disease from those of coronary 
artery disease.

In addition, based upon the examination 
results, the review of the claims 
folders, and sound medical principles, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's coronary artery 
disease is etiologically related to his 
military service, was manifested within 
one year of his discharge from service, 
or was caused or chronically worsened by 
the service-connected rheumatic heart 
disease.

The examiner should also indicate whether 
hyperlipidemia is a disease and if so 
whether it is at least as likely as not 
that the disease is etiologically related 
to the veteran's military service or was 
caused or chronically worsened by his 
service-connected rheumatic heart 
disease.

The supporting rationale for each opinion 
expressed must also be provided.

5.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided the appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome warranted.  The veteran need take no action until he 
is otherwise notified, but he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


